ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                          )
                                      )
Raytheon Technical Services Company   )           ASBCA No. 59464
                                      )
Under Contract Nos. N00140-02-D-2609  )
                    DTRAOl-Ol-D-0013 )
                    W9113M-07-D-0008 )
                    NOO 173-04-C-6022 )
                    N00039-02-C-0003  )
                    FA8217-04-C-003 5 )

APPEARANCES FOR THE APPELLANT:                    Karen L. Manos, Esq.
                                                  Sarah B. Gleich, Esq.
                                                   Gibson, Dunn & Crutcher LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Gregory T. Allen, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 9 April 2015




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59464, Appeal of Raytheon
Technical Services Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2